DAUKSCH, Judge.
This is an appeal form a judgment in a marriage dissolution case. The trial court erred in awarding rehabilitative alimony *628for an extended period of time when the only evidence to support that award was that the appellee needed such alimony until she completed the last two years of her education to become a nurse. The award of rehabilitative alimony is hereby reduced to a period of two years from the date of the final judgment. We find no merit in appellant’s other points on appeal and affirm the judgment as modified.
AFFIRMED AS MODIFIED.
DOWNEY, C. J., and LETTS, J., concur.